Title: From Thomas Jefferson to J. P. G. Muhlenberg, 18 July 1803
From: Jefferson, Thomas
To: Muhlenberg, J. P. G.


          
            
              Dear Sir
            
            Washington July 18. 1803.
          
          This will be delivered to you by mr Barnes, who being personally unknown to you, has asked of me a letter of introduction, as he proposes before I return to the seat of government, to visit Philadelphia, with a view to his removal there. he has been so long an inhabitant of that place that he can hardly live elsewhere. as he has been the subject of two former letters, I will add only that he is one of those grateful & correct men for whom one never repents of having done any thing. Accept my friendly salutations and great esteem.
          
            
              Th: Jefferson
            
          
        